Case: 1:20-cv-04699 Document #: 51-5 Filed: 09/08/20 Page 1 of 42 PageID #:937




                      Exhibit D
Case: 1:20-cv-04699 Document #: 51-5 Filed: 09/08/20 Page 2 of 42 PageID #:938




                                    In re: TikTok, Inc., Consumer Privacy Litigation
                                                              Honorable John Z. Lee
 Case: 1:20-cv-04699 Document #: 51-5 Filed: 09/08/20 Page 3 of 42 PageID #:939
 OVERVIEW
Bleichmar Fonti & Auld LLP (“BFA” or the “Firm”) is a boutique powerhouse
firm that has recovered more than $16 billion for its clients since its founding in
2014. The Firm focuses solely on affirmative litigation in highly significant
matters, including consumer, securities and antitrust actions both in the United
States and abroad. We represent a wide range of domestic and foreign clients,
including some of the largest institutional investors and asset managers in the
world as well as small businesses and individual consumers. We have offices in
New York, California and Toronto, Canada and litigate in state and federal courts
through the country.
Three unique aspects of our firm distinguish BFA from others: (1) our selectivity
in choosing cases; (2) the high quality lawyering our diverse team provides; and
(3) a commitment to our clients’ needs ahead of our own. Because of this, BFA
enjoys a reputation as a highly ethical, discerning, and sophisticated boutique
firm.
First, we are extremely selective in the cases we choose to litigate, and the
strength of our litigation skills is second to none. Our clients’ reputations are at
stake in every case they pursue, and we guard their reputations zealously. As a
result, we are often asked by our clients to serve as the dissenting voice when our
peers are recommending a case we do not like. We only recommend cases that fit
within our clients’ objectives and do so very seldomly.
We strive for quality and not quantity in every aspect of our practice. This allows
us to dedicate a significant amount of resources to each individual case. Complex
litigation requires a substantial investment of money, time, and resources. It is
only with dedicated resources that a well-thought-out litigation strategy can be
executed forcefully and effectively. We don’t spread ourselves too thin and
instead strive to take cases deep into litigation. Our results, discussed below, show
that we obtain outsized settlements and reflect the high quality of our work
product.
Second, we strive to provide our clients with objective, comprehensive counsel,
including about whether or not participation in specific litigation serves the best
interests of the client. We have a strong commitment to candid and unvarnished
advice, made possible through our independence from litigation funding. In
addition, BFA provides advice on multiple other aspects such as the development
of the law and the risk of fee-shifting provisions, as well as the reputational risk, if
any, of participating in any particular litigation.



                                         -2-
 Case: 1:20-cv-04699 Document #: 51-5 Filed: 09/08/20 Page 4 of 42 PageID #:940




Third, BFA’s attorneys have decades of experience litigating complex, high
profile cases of import. We launched BFA in large measure to break away from
many of the standard practices of the more established and larger plaintiffs’ firms.
We do not hold an “inventory” of cases (which effectively includes weak ones) to
ensure a steady cash-flow stream over the years. The high quality of our lawyers
and successful case resolutions allows us to carry out that strategy.
In sum, we are distinguished by our candid counsel, deep experience, and proven
results.
CONSUMER LITIGATION HIGHLIGHTS

Lesley Weaver has been appointed to leadership positions in some of the most
significant consumer actions of recent years: In re Volkswagen “Clean Diesel”
Marketing, Sales Practices, and Products Liability Litigation, which resulted in
settlements totaling greater than $15 billion, In re Chrysler-Dodge-Jeep EcoDiesel
Marketing, Sales Practices and Products Liability, which resulted in a settlement
of $307.5 million, and In re Facebook, Inc. Consumer Privacy User Profile
Litigation, which is currently pending. These, and additional matters, are
described below.

In re Volkswagen “Clean Diesel” Marketing, Sales
Practices, and Products Liability Litigation
                                                             Total Settlements:
   • MDL No. 2672
                                                                $15 Billion
   • Northern District of California, No. 3:15-md-
     02672
Background: This landmark case resolved claims against Volkswagen, Audi and
Porsche in connection with the widely-reported news that the companies had
installed emission systems created to avoid regulator detection and defraud
customers who believed they were buying Volkswagen and Audi vehicles with
“clean diesel” engines. VW admitted that it installed these “defeat devices,” which
eliminated the emissions reduction during normal driving, and only allowed for
reduced fuel emissions when the automobiles were being tested. More than 500
federal lawsuits have been filed and consolidated into one complaint against the
automaker for its “dirty diesel” vehicles.



                                        -3-
 Case: 1:20-cv-04699 Document #: 51-5 Filed: 09/08/20 Page 5 of 42 PageID #:941




BFA’s Role: Judge Charles R. Breyer appointed Ms. Weaver to the Plaintiffs’
Steering Committee, which, along with lead counsel, has been described as the
“dream team” prosecuting this high-profile emissions scandal. Judge Breyer
selected Ms. Weaver from a field of 150 of the nation’s finest attorneys. Ms.
Weaver’s leadership position in the case included spearheading the investigation
that ultimately uncovered German auto supplier Robert Bosch GmbH’s significant
role in multiple schemes to place software in vehicles purposefully designed to
evade emissions laws. She also led the investigation into additional claims
relating to defeat devices in certain gas vehicles, resulting in an additional $96.5
million settlement for the Class.
Result: Lead Counsel and the Plaintiffs’ Steering Committee have achieved
settlements for Plaintiffs worth approximately $15 billion, the largest automotive
class action recovery in history. This includes a $14.7 billion dollar settlement on
behalf of eligible owners of Volkswagen and Audi 2.0-liter TDI cars, who were
offered a buyback of their cars. In accordance with the consent decree, $2.7
billion of the settlement will be allocated to projects to reduce nitrogen oxides
emissions, with a focus on improving air quality in areas that “bear a
disproportionate share of the air pollution burden within their jurisdiction.” As the
Justice Department's top environmental attorney John Cruden has highlighted, this
focus on remediation in low income and minority communities is “unique,” and a
significant response to the disproportionate pollution burden felt by these
communities.
Recently, on October 4, 2019, Judge Breyer granted preliminary approval of a
$96.5 million settlement for more than 100,000 consumers who purchased or
leased certain gasoline-powered Audi, Volkswagen, Porsche, and Bentley
vehicles that were initially labeled and marketed with overstated fuel economy
and understated carbon dioxide emissions.




                                        -4-
 Case: 1:20-cv-04699 Document #: 51-5 Filed: 09/08/20 Page 6 of 42 PageID #:942




In re Chrysler-Dodge-Jeep EcoDiesel Marketing,
Sales Practices and Products Liability Litigation
                                                           Total Settlements:
   • MDL No. 2777
                                                            $307.5 Million
   • Northern District of California, No. 3:17-md-
     02777
Background: The class alleges that Fiat Chrysler Automobiles deliberately
cheated on emission testing of 2014-2016 model Dodge and Jeep trucks marketed
and sold as environmentally friendly “eco-diesel” vehicles. The case has settled
for $307.5 million in cash in addition to extended warranties for consumers.
BFA’s Role: Judge Edward Chen of the U.S. District Court for the Northern
District of California appointed Ms. Weaver as one of nine members of the
Plaintiffs’ Steering Committee. Ms. Weaver played a key role in litigating the
action, including taking depositions and coordinating with experts.
In re Facebook, Inc. Consumer Privacy User Profile
Litigation
                                                              Case Status:
   • MDL No. 2843
                                                               Pending
   • Northern District of California, No. 3:18-md-
     02843
Background: This high profile case seeks redress for Facebook users in the U.S
and U.K. whose private content was unlawfully shared with thousands of third
parties. The detailed complaint documents Facebook’s violations of consumer
fraud and privacy laws in allowing third party apps, including Cambridge
Analytica, to bundle and sell Facebook users’ private information without their
knowledge or consent. In September 2019, Judge Chhabria of the Northern
District of California largely denied Facebook’s motion to dismiss, finding
Facebook’s argument that plaintiffs have no right to allege a breach of privacy
based upon Facebook’s sharing of their information with third parties “could not
be more wrong.”
BFA’s Role: In a contested and highly competitive field, Judge Chhabria of the
Northern District of California appointed Ms. Weaver as Co-Lead Counsel for
Plaintiffs.



                                      -5-
 Case: 1:20-cv-04699 Document #: 51-5 Filed: 09/08/20 Page 7 of 42 PageID #:943




Julie Treppa v. American Honda Motor Co., Inc.
                                                               Case Status:
   • Superior Court of California, County of                    Pending
     Alameda, No. RG19039655
Background: The class alleges that Honda knowingly marketed and sold the
Acura RDX, model years 2019 and 2020, with a defective infotainment system.
The infotainment system freezes up on a regular basis, displays error messages
and repeatedly resets. The defective system constitutes a safety risk, with system
error messages and interruptions distracting the driver and preventing the driver
from using the car’s purported safety features, such as the backup camera.
BFA’s Role: BFA is acting as co-lead counsel in this action in California Superior
Court, County of Alameda on behalf of California consumers who purchased or
leased a defective vehicle.
U.S. ANTITRUST LITIGATION HIGHLIGHTS

In re German Automotive Manufacturers Antitrust
Litigation
                                                             Case Status:
   • MDL No. 2796
                                                              Pending
   • Northern District of California, No. 3:17-md-
     2796
Background: BFA was one of the first law firms to file suit against German
automobile manufacturers. The action claims that Audi, BMW,
Daimler/Mercedes-Benz, Porsche, and Volkswagen engaged in a 20-year cartel to
suppress the development of technology in their automobiles from 1996 until at
least 2015, as admitted by Daimler and VW to European regulators. The cartel
allowed the car manufacturers to reduce research and development costs amongst
themselves, while charging customers premiums for their supposed “quality and
innovation” and suppressing alternatives that would have been provided by real
competition. The European Commission, the antitrust regulatory body for the
European Union, has issued an order determining liability and fines in excess of
billions of dollars against the manufacturers are expected.
BFA’s Role: Judge Charles R. Breyer appointed Lesley Weaver to the Plaintiffs’




                                       -6-
 Case: 1:20-cv-04699 Document #: 51-5 Filed: 09/08/20 Page 8 of 42 PageID #:944




Steering Committee from a field of 38 applicants. Ms. Weaver is leading the
investigation in Germany, as well as interfacing with economic and technical
experts.
In re Inductors Antitrust Litigation
                                                                  Case Status:
   • Northern District of California, No. 5:18-cv-                 Pending
     00198
Background: Plaintiffs allege that Defendants, leading Japanese manufacturers of
inductors such as Murata and Panasonic Corp., colluded to fix, inflate, or stabilize
the price of inductors from at least 2003 until the summer of 2014, in violation of
Section 1 of the Sherman Antitrust Act. Inductors are electronic components that
work to regulate and store energy in a circuit and are found in thousands of
products that rely on electronic circuits for power, such as computers, cars, and
televisions. There is a criminal investigation by the Department of Justice
pending.
BFA’s Role: Judge Edward J. Davila appointed Lesley Weaver as Co-Lead Class
Counsel, noting that “the efforts expended by BFA and Hausfeld to promptly
identify and investigate the claims, coupled with the extensive amount of
resources which they have available to expend on this case, renders them superior
to represent the putative class.”
In re Domestic Airlines Travel Antitrust Litigation               Case Status:
   • District of Columbia, No. 1:15-mc-01404                       Pending
Background: Plaintiffs allege a conspiracy by the four largest commercial air
passenger carriers in the United States—American Airlines, Inc., Delta Airlines,
Inc., Southwest Airlines Co., and United Airlines, Inc.—to fix prices for domestic
air passenger transportation services in violation of the Sherman Act by colluding
to limit capacity on their respective airlines. Plaintiffs have settled for $15 million
with Defendant Southwest Airlines and $45 million with Defendant American
Airlines.
BFA’s Role: BFA is a key part of Plaintiffs’ nonparty discovery committee and
has led meet and confer negotiations with dozens of nonparties, resulting in the
production of some of Plaintiffs’ best evidence.



                                         -7-
 Case: 1:20-cv-04699 Document #: 51-5 Filed: 09/08/20 Page 9 of 42 PageID #:945




In re Local TV Advertising Antitrust Litigation
                                                                 Case Status:
   • MDL No. 2867
                                                                  Pending
   • Northern District of Illinois, No. 1:18-cv-0678
Background: Plaintiffs allege a price fixing cartel facilitated by an anticompetitive
information exchange between and among certain major television station owners
and operators to artificially inflate the prices of broadcast television spot
advertisements.
BFA’s Role: BFA acts as counsel for One Source Heating & Cooling, LLC and is
an integral member of the litigation team.
In re Disposable Contact Lens Antitrust Litigation
                                                                Case Status:
   • MDL No. 2626
                                                                 Pending
   • Middle District of Florida, No. 3:15-md-02626
Background: Plaintiffs allege claims for horizontal and vertical conspiracies in
violation of state and federal antitrust laws due to unilateral pricing policies of
four leading contact lens manufacturers. Plaintiffs have settled with Defendant
CooperVision, Inc. for $3 million.
BFA’s Role: BFA is leading discovery efforts against the largest manufacturer,
Johnson & Johnson.
In re Mexican Government Bonds Antitrust                         Case Status:
   • S.D.N.Y., No. 1:18-cv-02830                                  Pending
Background: Plaintiffs allege that Defendant broker-dealers have fixed auctions
for securities issued by the Mexican government and manipulated the bid-ask
spread in transactions to U.S.-based investors, causing U.S.-based investors to pay
artificially inflated prices for their Mexican government bonds.
BFA’s Role: BFA represents Southeastern Pennsylvania Transit Authority and is
assisting the team litigating the case in the Southern District of New York.




                                        -8-
 Case: 1:20-cv-04699 Document #: 51-5 Filed: 09/08/20 Page 10 of 42 PageID #:946




In re Packaged Seafood Products Antitrust
Litigation
                                                               Case Status:
   • MDL No. 2670
                                                                Pending
   • Southern District of California, No. 3:15-md-
     02670
Background: Plaintiffs allege defendants entered into a conspiracy involving
packaged seafood product in violation of the Sherman Act and state antitrust law.
BFA’s Role: BFA is part of a critical discovery effort against a key defendant.

In re Blood Plasma Antitrust Litigation
                                                            Total Settlements:
   • MDL No. 2109
                                                              $128 Million
   • Northern District of Illinois, No. 1:09-cv-07666
Background: Plaintiffs allege that Defendants participated in a multi-year
conspiracy to restrict output and fix prices of Ig and Albumin in the United States.
This matter ultimately settled for $128 million.
BFA’s Role: Ms. Weaver played a significant role, including deposing the Chief
Operating Officer and Chief Marketing Officer of one of the main defendants.
In re Lithium Ion Batteries Antitrust Litigation
   • MDL No. 2420                                            Total Settlements:
   • Northern District of California, No. 4:13-md-             $64.5 Million
     02420
Background: Plaintiffs allege that defendants and their co-conspirators engaged in
an unlawful conspiracy to fix the prices of lithium ion battery cells, affecting the
prices indirect purchasers paid for lithium ion batteries and lithium ion
products. Indirect Purchaser Plaintiffs have settled their claims for $19.5 million
from Sony Corp., $39 million from LG Chem Ltd., $3.45 million from Hitachi
Maxwell Ltd., and $2.5 million from NEX Corp.
BFA’s Role: BFA represents the cities of Palo Alto and Richmond, California.
Result: On October 27, 2017, the Court gave final approval to the settlement
between the IPPs and Hitachi Maxell, NEC Corporation, and LG Chem. The



                                        -9-
 Case: 1:20-cv-04699 Document #: 51-5 Filed: 09/08/20 Page 11 of 42 PageID #:947




settlement is worth $45 million, bringing the total settlements with IPPs to $64.5
million.
                           *             *           *
U.S. SECURITIES LITIGATION HIGHLIGHTS
BFA partners have represented lead plaintiffs in more than a dozen securities class
actions in the last decade, including seven since the Firm was founded, as
described below.

Alexandre Pelletier v. Endo International PLC, et al.
   • Eastern District of Pennsylvania, No. 17-cv-5114          Case Status:
   • Clients: Park Employees’ Annuity and Benefit               Pending
     Fund of Chicago

Background: Plaintiffs allege that Endo International made materially false and
misleading statements that concealed the fact that the company and its wholly
owned subsidiary Par Pharmaceutical Companies, Inc. engaged in anticompetitive
practices, including choosing not to compete and to instead dramatically increase
generic drug prices in lock-step with so-called competitors.
BFA’s Role: BFA is sole Lead Counsel for Court-Appointed Lead Plaintiff Park
Employees’ Annuity and Benefit Fund of Chicago (“Chicago Park Employees”).
Status: The Court appointed Chicago Park Employees as Lead Plaintiff and
approved its choice of BFA as Lead Counsel on June 19, 2018. BFA filed an
amended complaint on August 3, 2018.




                                       - 10 -
 Case: 1:20-cv-04699 Document #: 51-5 Filed: 09/08/20 Page 12 of 42 PageID #:948




Ontario Teachers’ Pension Plan Board, et al v. Teva
Pharmaceutical Industries Ltd. et al.
   • District of Connecticut, No. 17-cv-00558                 Case Status:
   • Clients: Ontario Teachers’ Pension Plan Board             Pending
     and Anchorage Police and Fire Retirement
     System

Background: Plaintiffs allege that the company and its senior management made
materially false and misleading statements that concealed that Teva had engaged
in a multi-year scheme to exponentially increase generic drug prices by over
1000% across over 50 drugs. Often, these increases were in lock-step with so-
called competitors.
BFA’s Role: BFA is sole Lead Counsel for Court-appointed Lead Plaintiff
Ontario Teachers’ and named plaintiff Anchorage Police and Fire Retirement
System.
Status: The Court appointed Ontario Teachers’ as Lead Plaintiff and approved its
choice of BFA as Lead Counsel on July 11, 2017. BFA filed an amended
complaint on June 22, 2018.

In re MF Global Holdings Ltd. Securities Litigation
   • Southern District of New York, No. 11-cv-             Total Settlements:
     07866
                                                            $234.3 Million
   • Client: Alberta Investment Management Corp.
     (AIMCo)

Background: This litigation arose from MF Global’s dramatic bankruptcy in
October 2011. Plaintiffs alleged that Defendants misrepresented the company’s
risk controls, liquidity position, and exposure to European sovereign debt, and
failed to properly account for its deferred tax assets.
BFA’s Role: BFA represented Court-appointed Co-Lead Plaintiff AIMCo.
Partners Javier Bleichmar and Dominic Auld represented AIMCo in this case
since its inception in November 2011, and served as Court-appointed Co-Lead




                                      - 11 -
 Case: 1:20-cv-04699 Document #: 51-5 Filed: 09/08/20 Page 13 of 42 PageID #:949




Counsel for the putative class since January 2012. When BFA launched in August
2014, the Court approved AIMCo’s selection of BFA to serve as Co-Lead
Counsel for the putative class, continuing the core litigation team’s representation.
Status: Lead Counsel achieved five partial settlements worth a total of just over
$234 million on behalf of investors: (1) a $74 million settlement with Goldman
Sachs and certain other underwriters of the company’s securities; (2) a $64.5
million settlement with former officers and directors, including MF Global’s
former CEO Jon Corzine; (3) a $65 million settlement with auditor
PricewaterhouseCoopers; (4) a $29.825 million settlement with Jefferies and other
underwriters of the final bond offering issued during the Class Period; and (5) a
separate $932,828 settlement with another underwriter defendant associated with
that last offering. These settlements represent a recovery of approximately 35% of
the alleged damages – an excellent result, particularly in light of the issuer’s
bankruptcy.
These settlements were achieved after years of hard fought litigation. Following
the Court’s ruling sustaining the Complaint and denying Defendants’ six motions
to dismiss in their entirety, Co-Lead Counsel reviewed millions of documents
produced by Defendants and third-parties, and conducted more than 50
depositions of former employees of MF Global and other key witnesses, including
four days of testimony from former CEO Jon Corzine. The Court granted
Plaintiffs’ motion for class certification on October 14, 2015, which assisted in
achieving the settlements.

In re Genworth Financial Inc. Securities Litigation
   • Eastern District of Virginia, No. 14-cv-00682            Total Settlement:
   • Client: Alberta Investment Management Corp.                $219 Million
     (AIMCo)

Background: Plaintiffs alleged that Defendants misrepresented the profitability of
the company’s core business and reported false financial results by grossly
understating long-term care insurance reserves. When Genworth announced a
$531 million charge to its reserves, the company’s stock price fell more than 55%




                                        - 12 -
    Case: 1:20-cv-04699 Document #: 51-5 Filed: 09/08/20 Page 14 of 42 PageID #:950




– wiping out billions in market capitalization – and credit rating agencies
downgraded the company and its corresponding debt to “junk” status.
BFA’s Role: BFA represented Court-appointed Co-Lead Plaintiff AIMCo. In
November 2014, the Court approved AIMCo’s selection of BFA to serve as Co-
Lead Counsel for the putative class.
Notably, BFA secured one of the most thoroughly-reasoned, investor-oriented
decisions after the then-recent decision in Omnicare v. Laborers District Council
Construction Industry Pension Fund, 135 S. Ct. 1318 (2015). 1 The District Court
ruled that Lead Plaintiffs had sufficiently pled that Defendants’ statements were
intended to mislead investors and to provide false assurances regarding the
company’s reserves. The District Court also largely sustained allegations that
Defendants falsely certified that the company’s internal controls were adequate.
Status: On March 10, 2016, Genworth announced a proposed settlement of $219
million, the largest ever securities class action recovery achieved in Virginia, and
as much as 44% of recoverable damages available at trial. BFA and AIMCo
sought and achieved a significant contribution from the company beyond
available insurance; despite significant liquidity issues, the company paid $69
million, and the remaining $150 million was funded by insurance.
The settlement was reached after 15 months of intense and complex litigation.
The Eastern District of Virginia is known as the “rocket docket” for its rapid
disposition of cases and strict adherence to scheduled deadlines. In December
2014, Lead Plaintiffs filed a consolidated complaint and, in February 2015,
Defendants filed a motion to dismiss. Partner Joseph Fonti successfully argued
against the motion on April 28, 2015, and the securities fraud claims were
sustained on May 1, 2015. Lead Plaintiffs filed their motion for class certification
on December 3, 2015; fact discovery closed on January 15, 2016; and expert

1
  The decision in Omnicare clarified the legal standard about pleading statements by defendants that are deemed to
be opinions, rather statements of fact. The Supreme Court sought to limit liability for opinion statements, making it
more difficult for plaintiffs to sustain their allegations. The decision secured in Genworth, on behalf of BFA’s
client AIMCo, ruled that certain categories of statements around accounting reserves were not opinions, and
therefore actionable.




                                                       - 13 -
 Case: 1:20-cv-04699 Document #: 51-5 Filed: 09/08/20 Page 15 of 42 PageID #:951




discovery closed on February 11, 2016. In effect, BFA conducted two to four
years of litigation in just 15 months. This effort included more than
20 depositions, extensive trial preparation, and full briefing on motions for class
certification and summary judgment. At the time of settlement, BFA attorneys
were preparing for trial, which was scheduled to begin on May 9, 2016.

In re Weatherford International Securities Litigation
   • Southern District of New York, No. 12-cv-               Total Settlement:
     02121
                                                               $120 Million
   • Client: Anchorage Police and Fire Retirement
     System

Background: Plaintiffs alleged that Weatherford, one of the world’s largest oil and
gas servicing companies, issued false financial statements that misled investors
about its tax structure and internal controls. The company allegedly overstated its
earnings by more than $900 million and was forced to issue three restatements
due to its failure to comply with Generally Accepted Accounting Principles.
BFA’s Role: BFA represented Court-appointed Co-Lead Plaintiff Anchorage in
this case, and BFA partner Javier Bleichmar represented Anchorage continuously
since the case was filed in March 2012.
Status: In June 2015, the company agreed to settle all claims for $120 million of
out-of-pocket cash, with no available insurance, or approximately 30% of
recoverable damages. Achieving this settlement required more than three years of
intense litigation, including defeating Defendants’ motion to dismiss in its
entirety; obtaining class certification; completing fact discovery, after more than
20 depositions and the review of more than eight million pages of documents;
filing four expert reports; and preparing for expert discovery and summary
judgment.




                                       - 14 -
 Case: 1:20-cv-04699 Document #: 51-5 Filed: 09/08/20 Page 16 of 42 PageID #:952




In re Computer Sciences Corp. Securities Litigation
                                                             Total Settlement:
   • Eastern District of Virginia, No. 11-cv-00610
                                                              $97.5 Million
   • Client: Ontario Teachers’ Pension Plan Board

Background: Plaintiffs alleged that the company and two of its executive officers
misrepresented (i) a multi-billion dollar contract with the United Kingdom’s
National Health Service, and (ii) that the company’s internal controls were
adequate.
BFA Role: BFA partners Javier Bleichmar, Joseph A. Fonti, and Dominic Auld
represented Court-appointed Lead Plaintiff Ontario Teachers’ at all stages of this
case. Upon the founding of the Firm, the Court approved Ontario Teachers’
selection of BFA as counsel, continuing the team’s representation.
Status: On September 2013, the Court granted final approval to the $97.5 million
settlement. At that time, the settlement was the second largest all cash recovery
ever achieved in the Eastern District of Virginia, and represented as much as 38%
of recoverable damages at trial.

In re Celestica Inc. Securities Litigation
   • Southern District of New York, No. 07-cv-               Total Settlement:
     00312
                                                               $30 Million
   • Client: New Orleans Employees’ Retirement
     System

Background: Plaintiffs alleged false and misleading statements relating to a
significant corporate restructuring plan, earnings, profitability, and financial
outlook. When Celestica ultimately disclosed the truth, its stock price dropped
50%, reducing market capitalization by $1.3 billion.
BFA’s Role: BFA partners Joseph Fonti and Erin Woods represented Lead
Plaintiffs in this litigation. Notably, Joseph was successful in arguing before the
Court of Appeals for the Second Circuit, securing an investor-oriented
interpretation of the pleading standard for scienter. Joseph also successfully
argued in favor of Plaintiffs’ class certification and summary judgment motions




                                       - 15 -
 Case: 1:20-cv-04699 Document #: 51-5 Filed: 09/08/20 Page 17 of 42 PageID #:953




before the District Court, securing the first lower court decision after Halliburton
Co. v. Erica P. John Fund, Inc., 134 S. Ct. 2398 (2014) in favor of investors on
the issue of class-wide reliance.
Status: In April 2015, Plaintiffs filed a motion for preliminary approval of a
proposed $30 million settlement resolving all claims against the company and
officer defendants. The final approval hearing was held on July 28, 2015 and, later
that day, the Court approved the $30 million settlement.

TEAM PROFILES


                                                • Email: lweaver@bfalaw.com
   LESLEY WEAVER
       Partner                 Oakland          • Tel: +1 415 455 4004
                                                • www.bfalaw.com/lesley-weaver

Lesley Weaver leads the Firm’s Antitrust and Consumer Litigation Practice.
Lesley joined BFA as a partner in 2016, opening the Firm’s California office. In
her twenty-year career, Lesley has focused primarily on cases that protect the
public interest, consumers, and public entities. She has substantial leadership
experience litigating complex antitrust and consumer-oriented class litigation, and
has been appointed to leadership positions in some of the largest class actions in
the country. In 2018, Lesley was honored as a “California Lawyer of the Year”
(“CLAY”) for for her work in In re Volkswagen “Clean Diesel” Marketing, Sales
Practices, and Products Liability Litigation and was recognized as a “Plaintiff
Trailblazer” by the National Law Journal (2018). In 2017 and 2018, she was
named a “Super Lawyer” in the field of Class Action & Mass Torts Attorneys.
In July 2018, Judge Chhabria of the Northern District of California appointed
Lesley as co-lead counsel for plaintiffs in In re Facebook, Inc. Consumer Privacy
User Profile Litigation. This high profile case seeks redress for Facebook users in
the U.S and U.K. whose content specifically marked private was shared with
thousands of third parties with no oversight and for the purpose of creating
revenue for Facebook only. The more than four hundred page complaint
documents how Facebook violated consumer fraud and privacy laws in allowing




                                       - 16 -
 Case: 1:20-cv-04699 Document #: 51-5 Filed: 09/08/20 Page 18 of 42 PageID #:954




hundreds of third party apps, including Cambridge Analytica, to bundle and sell
Facebook users’ private information without their knowledge or consent.
On April 27, 2018, Judge Edward J. Davila appointed Lesley as interim Co-Lead
Counsel in In re Inductors Antitrust Litigation, representing a class of purchasers
of inductors, a passive electronic component that is a key element of electronic
circuits found in smart phones, laptops, computers, and other consumer electronic
devices.
In June 2017, Judge Edward M. Chen appointed Lesley to the Plaintiffs’ Steering
Committee in In re Chrysler-Dodge-Jeep EcoDiesel Marketing, Sales Practices,
and Products Liability Litigation. Lesley worked closely with technical experts in
that matter to determine if proposed fixes to the subject vehicles inflict additional
damages upon class members. In May 2019, Plaintiffs secured final approval of a
settlement of $307.5 million in cash as well as extended warranties.
In December 2017, Judge Charles R. Breyer appointed Lesley to the Plaintiffs’
Steering Committee in In re German Automotive Manufacturers Antitrust
Litigation. Consumers and suppliers allege that German automakers engaged in a
20-year cartel—the single largest known automobile cartel in U.S. and European
history—to suppress the development of technology in their automobiles.
In 2015, Judge Charles R. Breyer appointed Lesley to the Plaintiffs’ Steering
Committee in In re Volkswagen “Clean Diesel” Marketing, Sales Practices, and
Products Liability Litigation. Lesley’s leadership position in this litigation
included spearheading the investigation that ultimately uncovered German auto
supplier Robert Bosch GmbH’s significant role in multiple schemes to place
software in vehicles purposely designed to evade emissions laws. Plaintiffs in the
Volkswagen litigation have recovered approximately $15 billion for class
members and the environment, the largest automotive class action recovery ever.
She represents the Cities of Palo Alto and Richmond, California in a municipal
subclass in In re Lithium Ion Batteries Antitrust Litigation. In In re Automotive
Parts Antitrust Litigation, Lesley represented Oakland County, Michigan;
Traverse City, Michigan; the Village of Northport, New York; Mecklenburg
County, North Carolina; and Richmond, California in the case against




                                        - 17 -
 Case: 1:20-cv-04699 Document #: 51-5 Filed: 09/08/20 Page 19 of 42 PageID #:955




manufacturers of wire harnesses that settled on a non-class basis far in excess of
the entities’ actual damages.
Lesley recently represented the National Black Farmers’ Association (“NBFA”),
pro bono, in challenging the terms of the proposed merger between BB&T and
SunTrust Bank. On April 25, 2019, she testified on behalf of the NBFA at the
joint public hearing held by the Federal Reserve Board and the Federal Deposit
Insurance Corporation advocating for terms that will better serve small farmers.
As a condition of securing merger approval from the Department of Justice, the
banks have since agreed to sell off 28 branches in regions that BFA identified.
In addition, Lesley has extensive experience representing sophisticated
institutional investors in landmark securities actions. Some of those cases include
In re Marsh & McLennan Cos., Inc. Securities Litigation ($400 million
settlement); In re Cavanaugh Securities Litigation (including an appeal to the
Ninth Circuit concerning the method of selecting lead plaintiff and lead counsel
after the enactment of the Private Securities Litigation Reform Act
(“PSLRA”)); In re Cardinal Health Inc. Securities Litigation ($600 million
settlement); and In re Cisco Systems, Inc. Securities Litigation ($99 million
settlement).
Lesley’s extensive trial experience has spanned her career. In October 2014,
Lesley tried an internet privacy case against a Chinese-owned, California-based
internet site, recovering 100 percent of economic damages and a $15 million
punitive damages jury verdict, as well as significant injunctive relief. Her first trial
was in 1998 before the Honorable Vaughn Walker on behalf of Amanda Buritica,
a U.S. citizen born in Colombia who was unlawfully detained by U.S. Customs at
San Francisco International Airport; that case resulted in the largest verdict at the
time under the Federal Tort Claims Act.
Lesley is committed to public service through volunteer efforts, and currently
serves on the Advisory Council of the East Bay Community Law Center, as well
as the Executive Committee of the Securities Section for the Bar Association of
San Francisco. She is a past Co-Chair of the San Francisco LGBT Community
Center, a past Co-Chair of Bay Area Lawyers for Individual Freedom, a past
National Chair of the National Center for Lesbian Rights, and a past Vice




                                         - 18 -
 Case: 1:20-cv-04699 Document #: 51-5 Filed: 09/08/20 Page 20 of 42 PageID #:956




President and Director of the Board of the Frameline Film Festival. She has
previously served on the boards of Women Lawyers of Alameda County, Equality
California, the International Gay and Lesbian Human Rights Commission, and the
Alice B. Toklas Democratic Club. She also is a member of the National
Association of Public Pension Attorneys (NAPPA).
Lesley holds degrees from the University of Bonn (Germany) and Harvard
College, and received a J.D. from the University of Virginia Law School (1997).
She attended high school at Haderslev Katedraleskole in Denmark. She speaks
German and Danish, and is proficient in French.
Lesley is admitted to practice in California (1997), the U.S. Court of Appeals for
the Ninth Circuit (1998), and the U.S. District Courts for the Northern District
(1997) and the Eastern, Central, and Southern Districts of California (1998) and
the Eastern District of Michigan (2019).

                                                 • Email: jbleichmar@bfalaw.com
JAVIER BLEICHMAR
                               New York          • Tel: +1 212 789 1341
      Partner
                                                 • www.bfalaw.com/javier-bleichmar

Javier Bleichmar leads BFA’s U.S. Case Evaluation and U.S. Securities Litigation
teams. He brings a long career of litigation success to his prosecution of large-
scale fraud class actions on behalf of investors. Javier has nearly two decades of
experience and has been “recommended” in the field of securities litigation by The
Legal 500.
Javier was the lead attorney on the team that litigated In re MF Global Holdings
Ltd. Securities Litigation on behalf of Her Majesty the Queen in Right of Alberta
and MF Global investors, in connection with the company’s dramatic collapse on
October 31, 2011. Judge Marrero in the Southern District of New York sustained
the complaint in its entirety, and the plaintiffs secured several settlements totaling
more than $234 million, resolving claims against MF Global’s former officers and
directors, several underwriter defendants, and MF Global’s outside auditor.
Javier similarly led the team that prosecuted In re Weatherford International
Securities Litigation on behalf of the Anchorage Police & Fire Retirement System
and Weatherford investors. The case alleged that Weatherford, which made three



                                        - 19 -
 Case: 1:20-cv-04699 Document #: 51-5 Filed: 09/08/20 Page 21 of 42 PageID #:957




restatements of its audited financial statements totaling approximately $1 billion,
misled investors about the company’s tax accounting. After more than three years
of intense litigation, including 22 depositions and complex expert testimony, the
plaintiffs secured a $120 million settlement.
In addition to driving daily litigation, Javier is a successful appellate advocate.
After Javier argued before the Eighth Circuit in Public Pension Fund Group v. KV
Pharmaceutical, Co., the Eighth Circuit reversed an earlier dismissal and clarified
the standard governing pharmaceutical companies’ disclosures relating to
notifications by the Food and Drug Administration.
Javier is active in educating investors on developing trends in the law, particularly
the ability of global investors to participate in securities matters outside the United
States. Through these efforts, many of his clients were able to join the
organization representing investors in the first ever securities class action
settlement, under then-recently enacted Dutch law, against Royal Dutch Shell. He
also provides thought leadership as a regular contributor on securities law issues
in the New York Law Journal. He most recently co-authored “IndyMac Leaves
Uncertain Landscape for Opt-Out Litigation” and “The Evolving Legacy of Fait v.
Regions Financial.”
Prior to founding the Firm, Javier was a Partner of Labaton Sucharow LLP. He
previously practiced at Bernstein Litowitz Berger & Grossmann LLP, where he
was actively involved in In re Williams Securities Litigation, which resulted in a
$311 million settlement for investors, as well as significant securities matters
involving Lucent Technologies, Inc.; Conseco, Inc.; and Biovail Corp. Javier
began his legal career at Kirkland & Ellis LLP. He also is an active member of the
National Association of Public Pension Attorneys (NAPPA).
Javier earned a B.A. from the University of Pennsylvania and a J.D. from
Columbia University School of Law (1998), where he was a Harlan Fiske Stone
Scholar. During law school, he served as a law clerk to the Honorable Denny
Chin, U.S. District Court Judge for the Southern District of New York. Javier is a
native Spanish speaker and fluent in French.
Javier is admitted to practice in New York (1998), the U.S. Supreme Court
(2010), and the U.S. Courts of Appeals for the Second Circuit (2010), Eighth



                                         - 20 -
 Case: 1:20-cv-04699 Document #: 51-5 Filed: 09/08/20 Page 22 of 42 PageID #:958




Circuit (2010), Ninth Circuit (2010), Tenth Circuit (2013), and Eleventh Circuit
(2011). He is also admitted in the U.S. District Courts for the Southern and
Eastern Districts of New York (1999).

                                                • Email: jfonti@bfalaw.com
  JOSEPH A. FONTI
                              New York          • Tel: +1 212 789 1342
      Partner
                                                • www.bfalaw.com/joseph-fonti

Joseph A. Fonti leads the Firm’s U.S. Securities Litigation and Claims Filing
teams. He has nearly twenty years of experience in prosecuting complex
litigations on behalf of institutional investors. His commitment to clients,
advocacy skills, and litigation results have earned him recognition as a Law360
“Rising Star.” He also has been "recommended" in the field of securities litigation
by The Legal 500.
Joseph served as co-lead counsel in In re Genworth Financial Inc. Securities
Litigation, in the notoriously fast-paced jurisdiction of the Eastern District of
Virginia, known as the “rocket docket.” In defeating the defendants’ motion to
dismiss, he secured one of the first opinions favorable for investors following the
Supreme Court’s recent decision in the Omnicare matter. Joseph led the litigation
to a remarkable recovery for the class, securing a settlement of $219 million, the
largest ever securities class action recovery in Virginia.
Joseph previously achieved notable success in the Eastern District of Virginia as
the lead lawyer in a fraud litigation on behalf of Computer Science Corp.
shareholders. After prevailing at class certification, and only four weeks before
trial, Joseph and his team secured a $97.5 million settlement – at the time the
second largest cash securities settlement in that court’s history.
Joseph’s career also is marked by significant successes in the area of auditor
liability and stock options backdating. While representing investors in a class
action against HealthSouth Corp., which settled for $671 million, Joseph played a
significant role in recovering $109 million from outside auditor Ernst & Young
LLP – one of the largest ever recoveries against an auditing firm. He also
contributed to securing a $173.5 million settlement in a class action against
Broadcom Corp. relating to options backdating - at the time the second-largest



                                       - 21 -
 Case: 1:20-cv-04699 Document #: 51-5 Filed: 09/08/20 Page 23 of 42 PageID #:959




cash settlement in such a case. That also was the only such case in which claims
against the auditors were sustained.
Joseph has achieved notable success as an appellate advocate. His argument in In
re Celestica Inc. Securities Litigation resulted in the Second Circuit’s reversal of
an earlier dismissal, turning the tide of then-recent decisions by realigning
pleading standards in favor of investors. He also was instrumental in the advocacy
before the Ninth Circuit in In re Broadcom Corp. Securities Litigation, where the
appellate victory marked the first occasion a court sustained allegations against an
outside auditor related to options backdating.
Joseph represents several of Canada’s largest pension systems and asset managers.
He led the prosecution of securities class action against NovaGold Resources Inc.,
which resulted in the largest class settlement under Canada’s securities laws at the
time. He also provides thought leadership on issues particularly relevant to these
clients. For example, he recently co-authored "Cross-Listed Securities Cases
Present Challenges” in the National Law Journal, addressing interpretations of the
Supreme Court’s Morrison decision in light of modern financial markets.
Prior to founding the Firm, Joseph was a Partner of Labaton Sucharow LLP. He
also practiced securities litigation at Bernstein Litowitz Berger & Grossmann LLP
and began his legal career at Sullivan & Cromwell LLP, where he represented
Fortune 100 corporations and financial institutions in complex securities litigation
and in multifaceted SEC investigations and trials. He also is a member of the
National Association of Public Pension Attorneys (NAPPA).
Joseph earned a B.A., cum laude, from New York University and a J.D. from New
York University School of Law (1999), where he was a member of the Marden
Moot Court. He is admitted to practice in New York (2000), the U.S. Supreme
Court (2007), and the U.S. Courts of Appeals for the Second Circuit (2010), Ninth
Circuit (2007), and Tenth Circuit (2013). He also is admitted in the U.S. District
Courts for the Southern and Eastern Districts of New York (2001).




                                       - 22 -
 Case: 1:20-cv-04699 Document #: 51-5 Filed: 09/08/20 Page 24 of 42 PageID #:960




                                                • Email: dauld@bfalaw.com
  DOMINIC J. AULD
                               Toronto          • Tel: +1 212 789 1344
      Partner
                                                • www.bfalaw.com/dominic-auld

Dominic J. Auld leads BFA’s Non-U.S. Litigation team. He has more than a
decade of experience in representing and advising institutional clients in large-
scale securities and investment-related lawsuits. Dominic has been named a
“Super Lawyer” in the field of securities litigation by Super Lawyer awards and
has been “recommended” in the field of securities litigation by The Legal 500.
Dominic is responsible for BFA's outreach to pension systems, asset managers,
and sovereign wealth funds outside the United States – regularly advising clients
in Europe, Australia, Asia, and across his home country of Canada.
Dominic and his team have served as liaison counsel to global investors in many
shareholder and investor litigations outside the United States, including class and
collective actions against Olympus Corp. (Japan); OZ Minerals Ltd. (Australia);
Fortis (Belgium and the Netherlands); Vivendi Universal (France); and
Volkswagen AG (Germany).
Dominic is sought after as a commentator on topics such as corporate governance,
shareholder activism, fiduciary duty, corporate misconduct, and international class
and collective litigation. He has been a regular speaker and panelist at law and
investment conferences, including past events such as the Canadian Foundation
for Advancement of Investor Rights (FAIR Canada) and Osgoode Hall Law
School conference on public and private securities enforcement and investor
recovery in Toronto, the IMF Bentham shareholder class action conference in
Sydney, and the Annual International Bar Association meeting in Dubai.
Dominic is the author of various articles of interest to the Firm’s client base,
including a recent analysis of shareholder remedies in Japan in Law360, and a
piece regarding custodian bank fees and their impact on pension funds globally in
Nordic Regions Pensions and Investment News magazine. He is quoted frequently
in publications including The Economist, The Financial Times, The New York
Times, USA Today, The Times of London, The Evening Standard, The Guardian,
and The Daily Mail, and trade publications such as Global Pensions, OP Risk and



                                       - 23 -
 Case: 1:20-cv-04699 Document #: 51-5 Filed: 09/08/20 Page 25 of 42 PageID #:961




Regulation, The Lawyer, Investments and Pensions Europe, Professional
Pensions, and Benefits Canada. He also was interviewed by Corporate Counsel
for a feature article on rogue trading.
Prior to founding the Firm, Dominic was a Partner of Labaton Sucharow LLP. He
also practiced securities litigation at Bernstein Litowitz Berger & Grossmann
LLP, where he began his career as a member of the team responsible for
prosecuting the landmark action In re WorldCom Inc. Securities Litigation, which
resulted in a settlement of more than $6 billion.
Dominic has years of experience working directly with institutional clients
affected by securities fraud. For example, he worked extensively with the Ontario
Teachers’ Pension Plan Board as it led securities actions In re Nortel Networks
Corp. Securities Litigation, In re Williams Securities Litigation, and In re Biovail
Corp. Securities Litigation – cases that recovered a total of more than $1.7 billion
for investors.
Dominic earned a B.A. from Queen’s University in Canada and a J.D. from Lewis
and Clark Law School (1998). He is admitted to practice in New York (1998), and
in the U.S. District Courts for the Southern and Eastern Districts of New York
(2011).

                                                 • Email: pborkon@bfalaw.com
   PETER BORKON
                                Oakland          • Tel: +1 415 445 4007
       Partner
                                                 • www.bfalaw.com/peter-borkon

Peter Borkon is a partner and Co-Director of Institutional Investor Relations at
BFA. Over his more than twenty-year career, Peter has prosecuted complex civil
cases including large-scale securities fraud class actions on behalf of institutional
and individual investors. In addition to his litigation successes, he maintains a
counseling practice on issues of financial fraud and fiduciary law.
Peter played a pivotal role in bringing corporate governance claims against
McKesson Corporation related to its participation in the opioid crisis that is
gripping the nation. He co-drafted the complaint that in May of 2018 Northern
District of California Judge Claudia Wilken upheld as demonstrating that any
demand the board take action to rectify the alleged wrongdoing would be futile.



                                        - 24 -
 Case: 1:20-cv-04699 Document #: 51-5 Filed: 09/08/20 Page 26 of 42 PageID #:962




Peter’s other high-profile corporate governance cases include serving as a lead
team member in the In re Pacific Gas & Electric (San Bruno Explosion) case
which resulted in a significant payment to the corporation and cutting edge
corporate governance reforms for the board of directors and operations at the gas
operating company.
Peter’s career as an advocate also includes litigating securities class action cases
like In re Homestore.com Securities Litigation on behalf of the California State
Teachers Retirement System and Homestore.com investors, in connection with the
company’s 2001 financial fraud. After multiple rounds of motions to dismiss and
summary judgment Judge Pechman, sitting by designation in the Central District
of California, approved settlements totaling over $100 million, to resolve claims
against Homestore.com and its auditor PWC.
Peter also had a key role in prosecuting In re Charles Schwab YieldPlus Fund
Securities Litigation, on behalf of fund investors. The case alleged that Charles
Schwab Corporation and the fund's underwriters deceived investors about the
underlying risk in the fund, which was sold as a cash alternative, but in fact was
deeply invested in highly speculative and risky mortgage-related structured debt,
according to the complaint. After three years of intense litigation, including
dozens of depositions, motions for summary judgment and contentious
negotiations during which Schwab changed counsel, the parties announced a $235
million settlement. Peter was also the lead lawyer in Nallagonda v. Osiris
Therapeutics, Inc., spearheading an investigation and prosecution that resulted in
a 2018 settlement that is valued between 36% and 86% recovery of losses for
defrauded investors.
Peter also has decades of experience serving institutional investors as an advisor.
He developed his prior firm’s Portfolio Monitoring and Case Evaluation practice.
He regularly provides institutional investor clients with educational programs and
brings his years of teaching experience to every advisory engagement. Peter
regularly speaks on issues of importance to institutional investors like corporate
governance, fiduciary duty, open records acts, Environmental Social and
Governance (ESG) investment and the intersection of those principles with federal
and state securities laws.




                                       - 25 -
 Case: 1:20-cv-04699 Document #: 51-5 Filed: 09/08/20 Page 27 of 42 PageID #:963




Peter’s broad involvement in public service through volunteer enterprises includes
his current service on the San Francisco AIDS Foundation’s Board of Directors
where he is a member of that Board’s Audit Committee. He is a past Co-Chair of
the AIDS Legal Referral Panel’s Board of Directors and a past Co-Chair of the
Bay Area Lawyers for Individual Freedom’s Judicial Nominations and
Endorsements Committee. He also is a member and frequently speaks at
conferences of the National Association of Public Pension Attorneys (NAPPA)
and the National Conference on Public Employee Retirement Systems (NCPERS).
Peter is also a Director at the Northern District of California’s Federal Practice
Program Board, an At-Large Member of the Ninth Circuit’s Circuit Executive
Committee and a past Co-Chair of the Lawyer Representatives of the Northern
District of California to the Ninth Circuit Judicial Conference (2017).
Peter holds degrees from DePauw University (1992), the Southern Illinois
University School of Law (1996) and a Certification in Corporate Governance
from the Institute for Executive Education at New York University School of
Law.
Peter is admitted to practice in Illinois (1996) and California (2001), the U.S.
Supreme Court (2003), the U.S. Court of Appeals for the Ninth Circuit (2001) and
Third Circuit (2017), and the U.S. District Courts for the Northern District of
California (2001), the Central District of California (2001), the Northern District
of Illinois (2009), the District of Colorado (2003), the Eastern District of
Wisconsin (2003), and the Western District of Wisconsin (2003).

                                                • Email: nkulesa@bfalaw.com
    Nancy A. Kulesa
                              New York          • Tel: +1 212 789 1343
        Partner
                                                • www.bfalaw.com/nancy-kulesa

Nancy Kulesa has extensive experience in complex litigation in federal and state
courts, including securities litigation, Employee Retirement Income Security Act
of 1974 (ERISA) litigation, consumer fraud litigation, mergers and acquisitions
cases and antitrust litigation.




                                       - 26 -
 Case: 1:20-cv-04699 Document #: 51-5 Filed: 09/08/20 Page 28 of 42 PageID #:964




Nancy represents public pension funds, Taft-Hartley funds, and other institutional
investors in securities class actions and derivative litigation. She has nearly two
decades of assisting clients in identifying material losses in their securities
portfolios caused by corporate wrongdoing. Nancy consults with institutional
investors to help them monitor litigation and to evaluate opportunities for
recovery. She also assists clients in evaluating whether to pursue an opt-out and
in determining whether such action is likely to maximize recovery.

Nancy has been counsel in numerous high-profile securities fraud litigations
which have recovered hundreds of millions of dollars for shareholders including:

   • In re CIT Group Securities Litigation, 1:08-06613 (S.D.N.Y.) ($75 million)
   • Klugmann v. American Capital Ltd., 09-cv-0005 (D. Md.) ($18 million)
   • In re Nuvelo, Inc. Securities Litigation, 07-cv-4056 (N.D. Cal.) ($8.9
     million)
   • Bauer v. Prudential, Inc., 09-cv-1120 (JLL) (D. NJ) ($16.5 million)
   • Carlson v. Xerox Corporation, 3:00CV01621 (ATW) (D Conn) ($750
     million)
   • Fragala v. 500.com Ltd., 2:15-cv-01463-MMM (C.D. Cal.) ($2.5 million)

Nancy represented a Taft-Hartley Fund in the historic settlement with Twenty-
First Century Fox, Inc., regarding allegations surrounding workplace harassment
incidents at Fox News which resulted in a $90 million derivative settlement and
wide-ranging corporate governance reforms at the company.

Nancy has also represented consumers in complex, class action litigation
involving false advertising and defective product claims including serving as
court-appointed Lead Counsel in Logan Landes, et al, v. Sony Mobile
Communications, et al., 17-cv-02264-JFB-SIL (EDNY) which resulted in
settlement relief to consumers valued at over $6 million. In that litigation, the
Honorable Joseph F. Bianco recognized the high quality of her work, “The quality
of the representation, as I noted, has been extremely high, not just in terms of the
favorable outcome in terms of the substance of the settlement, but in terms of the
diligence and the hard work that has gone into producing that outcome.




                                       - 27 -
 Case: 1:20-cv-04699 Document #: 51-5 Filed: 09/08/20 Page 29 of 42 PageID #:965




Prior to joining BFA, Nancy was a partner at a well-established national securities
litigation firm where she represented investors in securities class actions and
created and directed the firm’s Portfolio Monitoring Services practice. Nancy has
experience in representing corporations seeking antitrust clearance of mergers and
acquisitions and has also handled commercial litigation matters and contractual
disputes.

Nancy frequently speaks on topics related to securities litigation and investor
rights at educational forums for public pension funds and Taft-Hartley funds.

She is a member of the National Conference on Public Employee Retirement
Systems (“NCPERS”), International Foundation of Employee Benefit Plans
(“IFEBP”), Texas Association of Public Employee Retirement Systems
(“TEXPERS”), Florida Public Pensions Trustees Association (“FPPTA”),
Michigan Association of Public Employee Retirement Systems (“MAPERS”) and
Illinois Public Pension Fund Association (“IPFFA”). Nancy serves as an Officer
to the National Association of Shareholder & Consumer Attorneys (NASCAT) as
Treasurer.

                                                 • Email: ewoods@bfalaw.com
     ERIN WOODS
                               New York          • Tel: +1 212 789 1353
        Partner
                                                 • www.bfalaw.com/erin-woods

Erin Woods leads the Firm’s outreach to institutional investors in the United
States, advising public pension funds and other entities on securities, antitrust, and
consumer litigation. She also is a member of the Firm’s U.S. Case Evaluation
team.
Erin has more than ten years of experience in securities law and the class action
industry. Prior to joining BFA, Erin was a Director of Business Development for
the Garden City Group, where she provided both plaintiff and defense counsel
comprehensive, accurate, and practical approaches to class action and mass tort
settlement administration.




                                        - 28 -
 Case: 1:20-cv-04699 Document #: 51-5 Filed: 09/08/20 Page 30 of 42 PageID #:966




Erin worked with the BFA attorneys as an associate at Labaton Sucharow LLP
prior to joining the Garden City Group, litigating securities class actions such
as In re Celestica Inc. Securities Litigation ($30 million settlement); In re
NovaGold Resources Inc. Securities Litigation ($26.6 million cross-border
settlement) – at the time the largest ever class recovery under Canada’s securities
laws; and two related cases against OppenheimerFunds ($100 million settlement).
Erin earned a B.A. from Villanova University and a J.D. from Brooklyn Law
School (2008). She is admitted to practice in New York (2009), the U.S. Courts of
Appeals for the Ninth Circuit (2010) and Second Circuit (2011), and the U.S.
District Court for the Southern District of New York (2009). She also is a member
of the National Association of Public Pension Attorneys (NAPPA), the American
Bar Association, the New York State Bar Association.

                                                • Email: kschramm@bfalaw.com
KENDRA SCHRAMM
                              New York          • Tel: +1 212 789 1358
    Of Counsel
                                                • www.bfalaw.com/kendra-schramm

Kendra Schramm is a highly valued litigator with more than six years of
experience prosecuting complex securities class actions. Kendra is a key member
of the Firm’s Non-U.S. Litigation and Claims Filing teams. She also assists the
Client Reporting and Data Analysis team in assessing clients’ loss exposure in
both domestic and international matters.
Kendra acts as liaison counsel to institutional investors in securities and
investment-related actions across the globe – including in Australia, Europe, and
Japan. She provides highly pragmatic advice to sophisticated clients on the risks
of participation in these cases, which often require a formal decision to pursue a
claim. She is instrumental to BFA’s outreach to institutional clients outside the
United States. In addition, Kendra recently co-authored "A Look at Shareholder
Remedies in Japan” in Law360, commenting on the evolving Japanese litigation
regime.
Prior to joining the Firm, Kendra was an associate at Labaton Sucharow LLP,
where she was a member of the team that recovered more than $1 billion in total




                                       - 29 -
 Case: 1:20-cv-04699 Document #: 51-5 Filed: 09/08/20 Page 31 of 42 PageID #:967




settlements in the landmark securities class action against American International
Group and numerous related defendants. She also was instrumental in prosecuting
the complex securities litigation against the Federal National Mortgage
Association (Fannie Mae), which successfully alleged that investors’ losses were
caused by the defendants’ misstatements and misconduct, rather than the recent
financial crisis, and recovered $170 million.
Kendra earned a B.A. from New York University and a J.D. from Brooklyn Law
School (2011), where she was an Associate Managing Editor of the Journal of
Law & Policy. During law school, she served as a law clerk to the Honorable
Elizabeth S. Stong, U.S. Bankruptcy Court Judge for the Eastern District of New
York. She is admitted to practice in New York (2012), New Jersey (2012), the
U.S. Supreme Court (2014), and the U.S. District Courts for the Southern District
of New York (2012) and the District of New Jersey (2012).

                                                • Email: rshikowitz@bfalaw.com
 ROSS SHIKOWITZ
                              New York          • Tel: +1 212 789 1349
    Of Counsel
                                                • www.bfalaw.com/ross-shikowitz

For nearly a decade, Ross Shikowitz has been advising many of the world’s
largest and most sophisticated institutional investors concerning their rights and
potential legal claims arising out of securities-related matters. He is a senior
member of the firm’s Client Monitoring and Case Evaluation Group in which he,
together with a team of attorneys and financial analysts, develops and
recommends legal strategies to the firm’s clients. For his dedication to investors,
Ross has consistently been named by Super Lawyers as a New York “Rising Star”
in the area of securities litigation.
Prior to joining the firm, Ross was an associate at Bernstein Litowitz Berger &
Grossmann LLP where he was a senior member of its New Matter Department.
Ross was also an instrumental member of the litigation teams responsible for
recovering hundreds of millions of dollars on behalf of injured investors that were
misled when purchasing residential mortgage-backed securities. He also served as
a member of the litigation team prosecuting the securities fraud class action
against Volkswagen, which resulted in a recovery of $48 million for investors in



                                       - 30 -
 Case: 1:20-cv-04699 Document #: 51-5 Filed: 09/08/20 Page 32 of 42 PageID #:968




Volkswagen American Depositary Receipts. Ross also served as a member of the
team litigating the securities class action concerning GT Advanced Technologies,
which has resulted in $36.7 million in recoveries to-date.
Ross earned a B.A., cum laude, from Skidmore College, and an M.A. from
Indiana University-Bloomington. He earned a J.D., cum laude, from Brooklyn law
School (2010) where he worked as a research assistant to Brooklyn Law School
Professor of Law Emeritus Norman Poser, a widely respected expert in
international and domestic securities regulation. He also served as a judicial intern
to the Honorable Brian M. Cogan of the Eastern District of New York, a legal
intern for the Major Narcotics Investigations Bureau of the Kings Country District
Attorney’s Office, and a summer associate at a prominent defense firm.

                                                 • Email: ssimnowitz@bfalaw.com
 SARA SIMNOWITZ
                               New York          • Tel: +1 212 789 2309
   Special Counsel
                                                 • www.bfalaw.com/sara-simnowitz

Sara Simnowitz has focused her practice in complex commercial and securities
litigation for fifteen years and brings significant trial experience to the Firm.
Sara is dedicated to prosecuting securities, antitrust, and consumer fraud class
actions on behalf of institutional, municipal, and individual clients. Sara draws on
her extensive litigation experience while playing a key role in prosecuting each of
the firm’s antitrust and consumer cases, including In re Inductors Antitrust
Litigation; In re: Facebook, Inc. Consumer Privacy User Profile Litigation; In re
German Automotive Manufacturers Antitrust Litigation; In re Chrysler-Dodge-
Jeep EcoDiesel Marketing, Sales Practices and Products Liability; In re
Volkswagen “Clean Diesel” Marketing, Sales Practices, and Products Liability
Litig.; In re Disposable Contact Lens Antitrust Litigation; In re Packaged Seafood
Antitrust Litigation; and In re Domestic Airlines Travel Antitrust Litigation.
Before joining BFA, Sara was a senior associate at Arnold & Porter LLP, where
she focused on complex commercial litigation. She previously practiced at Heller
Ehrman LLP in New York and Foley Hoag LLP in Massachusetts, where she
focused on complex commercial and securities litigation.




                                        - 31 -
 Case: 1:20-cv-04699 Document #: 51-5 Filed: 09/08/20 Page 33 of 42 PageID #:969




Sara earned a B.A., summa cum laude, from Brandeis University, a J.D. from the
University of Chicago Law School (2001), and an M.A. from the London School
of Economics and Political Science (2002). She is admitted to practice in
Massachusetts (2002), New York (2006), the U.S. Supreme Court (2008), the U.S.
Court of Appeals for the First Circuit (2003), and the U.S. District Courts for the
District of Massachusetts (2002), the Southern and Eastern Districts of New York
(2006), and the Western District of New York (2008).

                                                • Email: adavis@bfalaw.com
     ANNE DAVIS
                               Oakland          • Tel: +1 415 445 4016
       Associate
                                                • www.bfalaw.com/anne-davis

Anne Davis joined BFA in 2018. She has a decade of experience litigating
complex matters in both federal and state courts, including the courts of
California, Delaware, and Kansas. She focuses her practice on complex
investigations and litigation of antitrust, consumer, and securities matters.
Anne plays a key role in litigating In re: Facebook, Inc. Consumer Privacy User
Profile Litigation and In re Inductors Antitrust Litigation; as well as a member of
the In re German Automotive Manufacturers Antitrust Litigation and In re
Domestic Airlines Travel Antitrust Litigation teams. She recently co-authored
That’s The Ticket – Game On For Plaintiffs Challenging Suppression of the
Market For Football Broadcasts for the September edition of the Antitrust, UCL
and Privacy Section E-Brief for California Lawyer’s Association, and The
Interplay of the European Union’s General Data Protection Regulation and U.S.
E-Discovery—One Year Later, the View Remains the Same, which was published
in the Spring 2019 edition of Competition.
Prior to joining BFA, Anne served as a Principal Counsel for Sales Practice
Enforcement at the Financial Industry Regulatory (FINRA), where she, as
appropriate, brought charges and negotiated resolutions or litigated formal actions
pertaining to violations of FINRA, U.S. Securities and Exchange Commission
(SEC), and Municipal Securities Rulemaking Board (MSRB) rules, and the
federal securities laws by registered individuals and FINRA member firms.




                                       - 32 -
 Case: 1:20-cv-04699 Document #: 51-5 Filed: 09/08/20 Page 34 of 42 PageID #:970




Before FINRA, she was a senior associate at Morrison & Foerster, LLP, where
she specialized in securities litigation and enforcement, complex civil litigation,
and internal investigations. She also maintained a pro bono practice involving
Title IX compliance in California public schools, litigation on behalf of prisoners
asserting Section 1983 excessive force claims, and asylum claims.
Anne earned a B.A. with honors from DePaul University (2002), a M.A. (Political
Science) from the University of Michigan (2006), and a J.D. from the University
of Michigan Law School (2008). She is admitted to practice in California (2009),
and the U.S. District Courts for the Northern (2010), Central (2011) and Eastern
(2014) Districts of California and the Eastern District of Michigan (2019).

                                                 • Email: ekubota@bfalaw.com
    EVAN KUBOTA
                               New York          • Tel: +1 212 789 1347
       Associate
                                                 • www.bfalaw.com/evan-kubota

Evan brings substantial experience in all stages of litigation, from pre-suit
investigation and strategic advice through motion practice, discovery, trial, and
appeal. His experience includes complex securities and derivative actions,
bankruptcy confirmation and adversary proceedings, and regulatory
investigations. Evan currently plays a key role in litigating Alexandre Pelletier v.
Endo International PLC, et al. and Ontario Teachers' Pension Plan Board, et al v.
Teva Pharmaceutical Industries Ltd. et al.
He has taken and defended numerous depositions, worked closely with damages
and industry experts, and participated in several trials.
Prior to joining BFA, Evan was an associate at Paul, Weiss, Rifkind, Wharton &
Garrison LLP for nine years, where he litigated high-profile matters on behalf of
financial institutions and issuers in a variety of industries. Representative matters
include plaintiff's counsel in breach of contract, fraud and civil RICO litigations
against a distressed insurance company; debtor's counsel in a leading media
company's Chapter 11 bankruptcy, which eliminated over $1 billion in debt; and
the defense of numerous RMBS-related litigations, arbitrations, and investigations
in the wake of the financial crisis.




                                        - 33 -
 Case: 1:20-cv-04699 Document #: 51-5 Filed: 09/08/20 Page 35 of 42 PageID #:971




Evan earned a B.A. cum laude from the University of Florida in 2007, and a J.D.
cum laude from Harvard Law School in 2010. Evan is admitted to practice in New
York (2011) and the U.S. District Courts for the Southern and Eastern Districts of
New York (2011).

                                                • Email: tstoddard@bfalaw.com
THAYNE STODDARD
                               New York         • Tel: +1 212 789 1355
    Associate
                                                • www.bfalaw.com/thayne-stoddard

Thayne Stoddard is a capable litigator with experience in all aspects of litigation,
including investigating and drafting claims, briefing dispositive and other
motions, coordinating discovery efforts, and preparing for and attending trial. At
BFA, Thayne primarily prosecutes complex securities fraud cases on behalf of
institutional investors.
Prior to joining BFA, Thayne was an associate at Kirkland & Ellis LLP for over
three years and represented clients in numerous securities class action, complex
commercial, shareholder, and bankruptcy cases.
Thayne earned a B.A. from Yale University in 2007, a J.D. from Duke University
School of Law in 2014, and a M.A. from Duke University in 2014. Thayne is
admitted to practice in New York (2015) and the U.S. District Court for the
Southern District of New York (2016).

                                                • Email: ndennany@bfalaw.com
NICHOLAS DENNANY
                               New York         • Tel: +1 212 789 1354
     Associate
                                                • www.bfalaw.com/nicholas-dennany

Nicholas Dennany is a member of the Firm’s U.S. Case Evaluation and U.S.
Securities Litigation teams. He has more than a decade of litigation experience,
with specific expertise in discovery matters and managing large-scale electronic
document reviews. Nick has been responsible for both the legal and technical
aspects of the discovery process, and has routinely overseen production and
receipt of electronic discovery in major securities actions.




                                       - 34 -
 Case: 1:20-cv-04699 Document #: 51-5 Filed: 09/08/20 Page 36 of 42 PageID #:972




He was a member of the team that prosecuted Genworth Financial in the
notoriously fast-paced jurisdiction of the Eastern District of Virginia. The case
alleged that the defendants misled investors about the true state of the company’s
deteriorating long-term care business. BFA recovered $219 million for investors –
the largest ever class action settlement in Virginia.
Nick was also a key contributor to the Firm’s success in MF Global, in connection
with the company’s dramatic collapse on October 31, 2011. The plaintiffs secured
several settlements totaling more than $234 million, resolving claims against MF
Global’s former officers and directors, several underwriter defendants, and MF
Global’s outside auditor.
Prior to joining the Firm, Nick worked with many of the attorneys now at BFA
while at Labaton Sucharow LLP, where he was a member of the team that
successfully prosecuted securities claims In re Broadcom Corp. Securities
Litigation ($173.5 million settlement) and In re NovaGold Resources Inc.
Securities Litigation ($26.6 million settlement).
Nick earned a B.A., cum laude, from the University of Florida and a J.D. from the
University of Florida, Levin College of Law (2004). He is admitted to practice in
New York (2006).

                                                 • Email: jsamra@bfalaw.com
   JOSHUA SAMRA
                                Oakland          • Tel: +1 415 445 4017
      Associate
                                                 • www.bfalaw.com/joshua-samra

Joshua Samra is an associate in the Firm’s Antitrust and Consumer practice group.
Josh currently plays a significant role in the In re: Facebook, Inc. Consumer
Privacy User Profile Litigation.
Prior to joining BFA, Josh was a Deputy District Attorney in Contra Costa
County. As a Deputy District Attorney, Josh oversaw all parts of criminal
prosecutions, including filing complaints, preparing and arguing motions,
interviewing witnesses, trying cases before a jury, and litigating post-trial appeals.
During his time in the District Attorney’s office, Josh prosecuted ten jury trials to
verdict.



                                        - 35 -
 Case: 1:20-cv-04699 Document #: 51-5 Filed: 09/08/20 Page 37 of 42 PageID #:973




Josh earned his B.A. from the University of California Berkeley (2013) and his
J.D. from the University of California Los Angeles (2016), where he served as an
Associate Editor for the UCLA Law Review. Josh is admitted to practice in
California (2016) and the U.S. District Courts for the Northern (2019) and Central
Districts of California (2019) and the Eastern District of Michigan (2019).

                                                • Email: aornelas@bfalaw.com
ANGELICA ORNELAS
                               Oakland          • Tel: +1 415 445 4011
     Associate
                                                • www.bfalaw.com/angelica-ornelas

Angelica has substantial experience litigating class actions and other complex
matters in federal courts across the country. Prior to joining BFA, Angelica was
an associate at Girard Sharp, where she specialized in consumer protection and
financial products litigation. While at Girard Sharp, Angelica served as co-class
counsel in Prather v. Wells Fargo Bank, N.A., representing individuals who
received illegal automated calls and text messages from the bank. Angelica was
also a member of the litigation team in Daccache v. Raymond James Financial,
Inc., brought on behalf of victims of the Jay Peak investment fraud—the largest in
the history of the EB-5 visa program—and Larson v. John Hancock Life
Insurance Company (U.S.A), a certified class action alleging that John Hancock
improperly inflated cost of insurance charges deducted from its customers’ life
insurance policies.
Before Girard Sharp, Angelica was a Fellow at the California Monitor Program, a
program of the California Attorney General, where she worked closely with
Congresswoman Katie Porter to ensure that the nation’s five largest mortgage
servicers delivered the relief Senator Kamala Harris negotiated for Californians as
part of the landmark $25 billion National Mortgage Settlement.
Angelica earned an undergraduate degree from UC Los Angeles and completed a
master’s program at San José State University before receiving her law degree
from UC Berkeley. After law school, she clerked for the United States District
Court for the Northern District of California and the United States Bankruptcy
Court for the District of Nevada.




                                       - 36 -
 Case: 1:20-cv-04699 Document #: 51-5 Filed: 09/08/20 Page 38 of 42 PageID #:974




Angelica is an active member of the Sedona Conference, Working Group 1 on
Electronic Document Retention and Production. She recently presented at the
California Employment Lawyers Association’s Electronic Discovery Seminar on
topics involving collection and production of electronically stored information and
advanced search methodologies. Angelica is also a member of the Federal Bar
Association and a Mentor for Centro Legal de la Raza’s Youth Law Academy.
She has been selected as a Northern California Rising Star every year since 2017
and was recently named to The National Trial Lawyers’ list of “Top 40 Under 40
Civil Plaintiff Trial Lawyers in California.”


FREDERICK WILLIAM                                • Email: wgreen@bfalaw.com
                               New York
         GREEN                                   • Tel: +1 212 789 1348
 Senior Projects Associate                       • www.bfalaw.com/frederick-green

Frederick William Green (‘Will”) joined the firm in 2014 and is currently a Senior
Projects Associate. Will recently contributed to the Firm’s discovery efforts in In
re Genworth Financial Inc. Securities Litigation, managing the staff attorney
discovery team from inception to settlement. The case alleged that Genworth, the
largest seller of long-term care insurance in the U.S., misled investors about the
true state of its deteriorating long-term care business. On May 1, 2015, U.S.
District Judge James R. Spencer denied defendants’ motion to dismiss. The parties
reached a settlement of $219 million, establishing a record for securities litigations
in the Eastern District of Virginia.
Will received a B.A. from Union College (2009) and a J.D. from Washington
University in St. Louis (2013). Will is admitted to practice in New York (2015)
and in Massachusetts (2013).




                                        - 37 -
 Case: 1:20-cv-04699 Document #: 51-5 Filed: 09/08/20 Page 39 of 42 PageID #:975




                                                 • Email: fwilliams@bfalaw.com
FRANKLYN WILLIAMS                                • Tel: +1 212 789 1357
                               New York
 Senior Projects Associate                       • www.bfalaw.com/franklyn-
                                                   williams
Franklyn Williams brings nearly a decade of legal experience to his role as a
Senior Projects Associate. As a Senior Projects Associate, Franklyn is an integral
part of the team currently litigating Ontario Teachers' Pension Plan Board, et al
v. Teva Pharmaceutical Industries Ltd. et al, which alleges that Teva fraudulently
misled investors about its U.S. generics business, its financial performance, and its
participation in a widespread generic drugs antitrust conspiracy. Prior to joining
BFA, Franklyn served as a Team Leader on a variety of complex litigation. He
was also contracted to serve as part of the team at Robbins Geller Rudman &
Dowd that litigated Beaver County Emps’ Ret. Fund v. Tile Shop Holdings, Inc.,
resulting in a $9.5 million recovery.

Franklyn received his J.D. in 2006 from Boston University School of Law where
he served as the Editor in Chief of the Boston University International Law
Journal and participated in the Civil Litigation Clinic. Franklyn earned his BA in
2003 from Cornell University with a minor in Law & Society and majors in both
government and philosophy. While attending Cornell, Franklyn externed with
Judge Patricia Anne Williams of the Bronx County Supreme Court and summer
interned with both NYC HRA Bureau of Fraud Investigation and NYC ACS Legal
Division.
Franklyn is admitted to practice in New York (2008) and New Jersey (2007).

                                                 • Email: jmoody@bfalaw.com
  JANELLE MOODY
                                Oakland          • Tel: +1 415 445 4006
   Projects Associate
                                                 • www.bfalaw.com/janelle-moody

Janelle Moody joined the firm in 2016 and is currently a Projects Associate in
BFA’s Oakland office. Janelle brings extensive experience in all phases of
litigation to the Firm. She currently plays a significant role in managing discovery
in the In re Inductors Antitrust Litigation and In re Facebook, Inc. Consumer



                                        - 38 -
 Case: 1:20-cv-04699 Document #: 51-5 Filed: 09/08/20 Page 40 of 42 PageID #:976




Privacy User Profile Litigation. Her role of providing strategic discovery advice
was integral in the negotiation of electronic discovery issues in the In rе Chrysler-
Dodge-Jeep EcoDiesel Marketing, Sales Practices, and Products Litigation.
 Janelle earned her J.D. from Northwestern School of Law at Lewis and Clark
College (1997) and is admitted to practice in California (2003) and Oregon
(1998).

                                                 • Email: ksullivan@bfalaw.com
KATHERINE SULLIVAN                               • Tel: +1 415 445 4014
                                Oakland
   Projects Associate                            • www.bfalaw.com/katherine-
                                                   sullivan
Katherine Sullivan (‘Kasey”) joined the firm in 2016 and is currently a Projects
Associate in BFA’s Oakland office. Kasey brings nearly two decades of
experience to BFA. She currently plays a significant role in managing third party
discovery in the In re Domestic Airlines Travel Antitrust Litigation and In re
Facebook, Inc. Consumer Privacy User Profile Litigation.
Kasey earned her J.D. from Northwestern University School of Law (1999), and is
admitted to practice in California (2000).

                                                 • Email: ssum@bfalaw.com
     SYLVIA SUM
                                Oakland          • Tel: +1 415 445 4003
     Staff Associate
                                                 • www.bfalaw.com/sylvia-sum

Sylvia Sum joined the firm in 2016, and is a staff associate at BFA’s Oakland
office where she focuses on prosecuting consumer and anti-trust class actions.
Sylvia brings over twenty years of experience to BFA. She has played a
meaningful role in litigating several matters including In re Volkswagen “Clean
Diesel” Marketing, Sales Practices, and Products Liability Litigation; In re
Chrysler-Dodge-Jeep EcoDiesel Marketing, Sales Practices, and Products
Liability Litigation; and In re German Automotive Manufacturers Antitrust
Litigation. In each of these litigations Sylvia’s German language skills have been
critical in analyzing the evidence underlying plaintiffs’ claims.




                                        - 39 -
 Case: 1:20-cv-04699 Document #: 51-5 Filed: 09/08/20 Page 41 of 42 PageID #:977




Sylvia earned her J.D. from the UCLA School of Law (1997), and is admitted to
practice in California (2000) and Oregon (1997).

                                               • Email: gtsurudome@bfalaw.com
 GLEN TSURUDOME
                               Oakland         • Tel: +1 415 789 1348
    Staff Associate
                                               • www.bfalaw.com/glen-tsurudome

Glen Tsurudome joined BFA’s Oakland office in 2019 where he is currently a
Staff Associate. Glen brings over a decade of experience to his role as staff
associate at BFA’s Oakland office where he focuses on prosecuting consumer and
antitrust class actions. Glen is a key member of the team litigating the In re
Inductors Antitrust Litigation where his Japanese language skills have played a
critical role in investigating plaintiffs’ claims.
Glen received a B.A. (2005) from the University of California, San Diego and a
J.D. from the University of San Francisco School of Law (2005). Glen has also
completed the Yamasa Institute Academic Intensive Japanese Program (2012).
Glen is admitted to practice in California (2005).

                                               • Email: tsheak@bfalaw.com
    Tracey Sheak
                              New York         • Tel: +1 212 789 1356
   Marketing Director
                                               • www.bfalaw.com/tracey-sheak
Tracey is actively involved in the firm’s plans and presentations at industry
events, conferences, and organizations including the National Conference on
Public Employee Retirement Systems (NCPERS), International Foundation of
Employee Benefit Plans (IFEBP), as well as many state pension associations,
including Texas, Massachusetts, Michigan, Florida, Georgia and Illinois.
A seasoned marketing professional, Tracey has nearly two decades of experience
working closely with attorneys and assisting them to expand and enhance the
firm’s outreach. She also works with firm leadership on a variety of strategic
initiatives to further the firm’s leading brand and market position.
Outside the firm, Tracey is a successful entrepreneur and founder and president of
a high-quality cosmetic and medicinal herbal product line. She has been involved



                                      - 40 -
 Case: 1:20-cv-04699 Document #: 51-5 Filed: 09/08/20 Page 42 of 42 PageID #:978




in her communities for many years, volunteering time with organizations
including Massachusetts Special Olympics, Hole in the Wall Gang Camp SCUBA
Experience, and St. Vincent De Paul warming shelters along with many local and
global environmental and humanitarian initiatives. Tracey resides in Connecticut
where she raised her family and still enjoys many outdoor sports and activities
along the shore.

                                                  • Email: ccapuozzo@bfalaw.com
     CHRISTOHER
                                New York          • Tel: +1 212 789 2307
       CAPUOZZO
                                                  • www.bfalaw.com/christopher-
    Senior Data Analyst
                                                    capuozzo

Christopher Capuozzo has over a decade of experience in the securities class
action filed. Chris is a member of the Firm’s Client Reporting and Data Analysis
team, contributing to BFA’s Global Investment Monitoring Program and
analyzing clients’ loss exposure to financial fraud across the global marketplace.
He also is a member of the Firm’s Claims Filing team, and is instrumental in the
preparation of claim documents on behalf of eligible clients. His financial analysis
assists in the identification and evaluation of potential opportunities for the Firm’s
clients to serve as lead plaintiff, participate in direct actions, join actions outside
the United States, and recover from settled matters.
Prior to joining BFA, Chris was a Data Analytics Manager at Labaton Sucharow
LLP, where he managed a team of analysts providing portfolio monitoring
services to the firm’s client base, and also a Research Analyst at the Goal Group
of Companies, a global leader in class action recovery services. Chris began his
career at the Garden City Group, a prominent claims administrator, where he
processed electronically filed claims from leading financial institutions.

                                                    For more information, please visit:
                                                                   www.bfalaw.com




                                         - 41 -
